DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an analyzer" in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The analyzer is a processor executing programs (paragraph 0074).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 13 (12 by dependency) recites “wherein a film including the first optical waveguide is an independent module that can be combined with and separated from the glucose measuring apparatus.” It is unclear what this limitation means in terms of the method. Further clarification is required. Does a film include the waveguide? Does the waveguide include the film? Are they separate components? If so, what does the “film” have to do with the method or computer program product?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 5,086,229 –cited by Applicant) further in view of Berman et al. (US 2002/0151773 A1 –cited by Applicant), hereinafter Berman, further in view of Uchiyama et al. (US 2003/0225322 A1), hereinafter Uchiyama.
Regarding Claim 1, 11 and 13 Rosenthal teaches: A glucose measuring apparatus (title; Abstract; Figure 2A, 2B) method (abstract) and computer program product with processor (controller/processor 150; column 6 lines 7-16; col 8 lines 15-20) comprising near infrared ray (NIR) irradiator that irradiates measures a pressure applied to an object wherein, if the measured pressure is greater than or equal to a preset value, the irradiator irradiates. 
Berman teaches a non-invasive infrared glucose measurement system (title; abstract) wherein a pressure measurer (element 210) is used to measure a pressure applied to an object (i.e. finger) in order to ensure appropriate pressure is applied for an accurate measurement. Berman further teaches the use of a go/no go signal to alert a user of appropriate pressure (paragraph 0065-0068; according to Berman, the irradiator irradiates when pressure is less and greater/equal to a minimum threshold, a go/no go signal is sent to the user). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the apparatus of Rosenthal to include a pressure measurer, as taught by Berman in order to ensure that proper pressure has been applied, and to irradiate when the measured pressure is greater than or equal to a preset value in order to obtain an accurate measurement. It is noted that in the combination of Rosenthal in view of Berman, the NIR irradiator irradiates the NIR to the object if the measured pressure is greater than or equal to a minimum pressure threshold value (preset value).
Rosenthal in view of Berman does not mention a film that comprises a first optical waveguide configured to be close to the object, wherein the film is an independent module that can be combined and separated from the glucose measuring apparatus. 
Uchiyama teaches the use of an optical waveguide that is separate from the light source and detector (figure 1; paragraph 0003) and further teaches that the optical waveguide comprises a film paragraph 0015; 0038). It would have been obvious to one of ordinary skill in the art, before the 
Regarding Claim 2, Rosenthal in view of Berman further in view of Uchiyama teaches: The glucose measuring apparatus of claim 1. Rosenthal further teaches wherein a wavelength of the NIR is between about 0.8 microns (μm) and about 1.8 μm (columns 9-10).
Regarding Claim 3, Rosenthal in view of Berman further in view of Uchiyama teaches: The glucose measuring apparatus of claim 1. Berman further teaches wherein the pressure measurer comprises: an elastic part that receives the pressure applied to the object, wherein the pressure measurer further measures the pressure received by the elastic part (paragraph 0065-0067; figure 4; Examiner notes that all components have elasticity, and thus every component in figure 4 of Berman can be considered an elastic part).
Regarding Claim 4, Rosenthal in view of Berman further in view of Uchiyama teaches: The glucose measuring apparatus of claim 1. Rosenthal further teaches a pressurizer including a hinge that applies pressure to the object (hinge 58).
Regarding Claim 5, Rosenthal in view of Berman further in view of Uchiyama teaches: The glucose measuring apparatus of Claim 1. While Rosenthal in view of Berman further in view of Uchiyama do not mention a mouthpiece shape, Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of filing to have the glucose measuring apparatus have the same shape as the mouthpiece as it has been held that changing the size, or shape of an apparatus requires only routine skill in the art (See MPEP 2144.04). Further, Applicant has failed to provide details in the Specification of criticality or unexpected results with regard to the specific shape of the apparatus.
Regarding Claim 6, Rosenthal in view of Berman further in view of Uchiyama teaches: The glucose measuring apparatus of claim 1. Rosenthal does not mention wherein the NIR receiver comprises an integrating sphere that collects the received NIR.
Berman teaches that it is well known in the art wherein the NIR receiver comprises an integrating sphere that collects the received NIR (paragraph 0015). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the apparatus of Rosenthal in view of Berman, further in view of Uchiyama to include an integrating sphere as it is a well-known method of collecting NIR radiation for analysis.
Regarding Claim 7 and 12, Rosenthal in view of Berman further in view of Uchiyama teaches:  The glucose measuring apparatus of claim 1 and method of claim 11. Uchiyama further teaches wherein the first optical waveguide comprises a polymer (paragraph 0039).
Regarding Claim 9, Rosenthal in view of Berman further in view of Uchiyama teaches:  The glucose measuring apparatus of claim 7. Uchiyama further teaches  wherein the first optical waveguide is replaceable in the glucose measuring apparatus (figure 1 shows the waveguide as a separate unit).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal in view of Berman further in view of Uchiyama, further in view of Jeong et. al. (US 2013/0062799 A1), hereinafter Jeong.
Regarding Claim 8, Rosenthal in view of Berman further in view of Uchiyama teaches:  The glucose measuring apparatus of claim 7. Rosenthal in view of Berman further in view of Uchiyama do not mention wherein the polymer comprises at least one of polymethyl methacrylate (PMMA), poly styrene (PS), and polycarbonate (PC).
Jeong teaches the use of PMMA in optical waveguides (paragraph 0050). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal in view of Berman further in view of Uchiyama, further in view of Okayama et. al. (US 2012/0251040 A1), hereinafter Okayama.
Regarding Claim 10, Rosenthal in view of Berman further in view of Uchiyama teaches:   The glucose measuring apparatus of claim 1. Rosenthal in view of Berman further in view of Uchiyama do not mention wherein the first optical waveguide comprises a tapered waveguide.
Okayama teaches that a taper shape of an optical waveguide typically is used to prevent light/optical leakage (paragraph 0007). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Rosenthal in view of Berman further in view of Uchiyama wherein the first optical waveguide comprises a tapered waveguide to prevent light/optical leakage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791